*738The opinion of the court was delivered by
Price, J.:
This is an action for damages arising out of an automobile collision, and the question presented is whether the trial court properly sustained a demurrer to the second amended petition.
The case is a companion to the case of Redmond v. Meier, this day decided and reported at 192 Kan. 730, 391 P. 2d 39. The questions on appeal are the same in the two cases and upon oral argument of this appeal counsel agreed that the decision in the Redmond case would control the decision in this case.
In the Redmond case we hold that the demurrer to the second amended petition was improperly sustained, and our reasons for so holding, as set forth in the opinion in that case, are by reference incorporated herein.
Accordingly, our decision in this case is that the order sustaining the demurrer to the second amended petition was erroneous and the ruling is therefore reversed with directions to overrule the demurrer.
Fontron, J., not participating.